Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 23, 2022

                                       No. 04-22-00510-CV

                                        Richard L. PEREZ,
                                            Appellant

                                                  v.

      DEPARTMENT STORES NATIONAL BANK, now merged into Citibank, N.A.,
                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2020CV05057
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER

       Appellant Richard Perez’s brief was due on October 27, 2022. Neither the brief nor a
motion for extension of time has been filed.

         We ORDER Richard Perez to file, on or before December 13, 2022, his appellant’s brief
and a written response reasonably explaining (1) his failure to timely file the brief and (2) why
appellee is not significantly injured by his failure to timely file a brief. If Richard Perez fails to
file a brief and the written response by the date ordered, his appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).


                                                       _________________________________
                                                       Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court